Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of              by and
between Ocata Therapeutics, Inc., a Delaware corporation (the “Company”), and
             (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

 

WHEREAS, the Certificate of Incorporation (the “Charter”) of the Company
provides for the indemnification of the officers and directors of the Company
pursuant to the terms thereof, and Indemnitee may also be entitled to
indemnification as permitted pursuant to the General Corporation Law of the
State of Delaware (the “DGCL”);

 

WHEREAS, the Charter and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
stockholders;

 

WHEREAS, it is reasonable and prudent for the Company contractually to obligate
itself to indemnify, and to advance expenses on behalf of, such persons to the
fullest extent permitted by applicable law, regardless of any amendment or
revocation of the Charter, so that they will continue to serve the Company free
from undue concern that they will not be so indemnified;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Charter and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder; and

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                           Services to the Company. 
Indemnitee agrees to serve as a director of the Company.  Indemnitee may at any
time and for any reason resign from such position (subject to any other
contractual obligation or any obligation imposed by law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
such position.  This

 

1

--------------------------------------------------------------------------------


 

Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries) and Indemnitee.

 

Section 2.                                           Definitions.

 

As used in this Agreement:

 

(a)                                 “Change in Control” shall mean (i) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (ii) a merger, reorganization or consolidation
pursuant to which the holders of the Company’s outstanding voting power and
outstanding stock immediately prior to such transaction do not own a majority of
the outstanding voting power and outstanding stock or other equity interests of
the resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction, (iii) the sale of all of the
shares of the Company to an unrelated person, entity or group thereof acting in
concert, or (iv) any other transaction in which the owners of the Company’s
outstanding voting power immediately prior to such transaction do not own at
least a majority of the outstanding voting power of the Company or any successor
entity immediately upon completion of the transaction other than as a result of
the acquisition of securities directly from the Company.

 

(b)                                 “Corporate Status” describes the status of a
person as a current or former director of the Company.

 

(c)                                  “Enforcement Expenses” shall include all
reasonable attorneys’ fees, court costs, transcript costs, fees of experts,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other out-of-pocket
disbursements or expenses of the types customarily incurred in connection with
an action to enforce indemnification or advancement rights, or an appeal from
such action.  Expenses, however, shall not include fees, salaries, wages or
benefits owed to Indemnitee.

 

(d)                                 “Expenses” shall include all reasonable
attorneys’ fees, court costs, transcript costs, fees of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other out-of-pocket disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding or an appeal
resulting from a Proceeding.  Expenses, however, shall not include amounts paid
in settlement by Indemnitee, the amount of judgments or fines against Indemnitee
or fees, salaries, wages or benefits owed to Indemnitee.

 

(e)                                  “Independent Counsel” means a law firm, or
a partner (or, if applicable, member or shareholder) of such a law firm, that is
experienced in matters of Delaware corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent: (i) the Company, any
subsidiary of the Company or Indemnitee in any matter material to any such
party; or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.  The Company agrees to pay

 

2

--------------------------------------------------------------------------------


 

the reasonable fees and expenses of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

(f)                                   The term “Proceeding” shall include any
threatened, pending or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought in the right
of the Company or otherwise and whether of a civil, criminal, administrative,
regulatory or investigative nature, and whether formal or informal, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of the
fact that Indemnitee is or was a director of the Company or by reason of any
action taken by Indemnitee or of any action taken on his or her part while
acting as a director of the Company, whether or not serving in such capacity at
the time any liability or expense is incurred for which indemnification,
reimbursement or advancement of expenses can be provided under this Agreement;
provided, however, that the term “Proceeding” shall not include any action, suit
or arbitration, or part thereof, initiated by Indemnitee to enforce Indemnitee’s
rights under this Agreement as provided for in Section 12(a) of this Agreement.

 

Section 3.                                           Indemnity in Third-Party
Proceedings.  The Company shall indemnify Indemnitee to the extent set forth in
this Section 3 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor.  Pursuant to this
Section 3, Indemnitee shall be indemnified against all Expenses, judgments,
fines, penalties, excise taxes, and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Company and, in the case of a criminal proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.

 

Section 4.                                           Indemnity in Proceedings by
or in the Right of the Company.  The Company shall indemnify Indemnitee to the
extent set forth in this Section 4 if Indemnitee is, or is threatened to be
made, a party to or a participant in any Proceeding by or in the right of the
Company to procure a judgment in its favor.  Pursuant to this
Section 4, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Company.  No indemnification for Expenses shall be
made under this Section 4 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court not to have been entitled
to indemnification hereunder , unless and only to the extent that the Delaware
Court of Chancery (the “Delaware Court”) shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification for
such expenses as the Delaware Court shall deem proper.

 

Section 5.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful.  Notwithstanding any
other provisions of this Agreement and except as provided in

 

3

--------------------------------------------------------------------------------


 

Section 7, to the extent that Indemnitee is a party to or a participant in any
Proceeding and is successful in such Proceeding or in defense of any claim,
issue or matter therein, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or her in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee or on his or her behalf in connection with
each successfully resolved claim, issue or matter.  For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.

 

Section 6.                                           Reimbursement for Expenses
of a Witness or in Response to a Subpoena.  Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee, by reason of his or her
Corporate Status, (i) is a witness in any Proceeding to which Indemnitee is not
a party and is not threatened to be made a party or (ii) receives a subpoena
with respect to any Proceeding to which Indemnitee is not a party and is not
threatened to be made a party, the Company shall reimburse Indemnitee for all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection therewith.

 

Section 7.                                           Exclusions. 
Notwithstanding any provision in this Agreement to the contrary, the Company
shall not be obligated under this Agreement:

 

(a)                                 to indemnify for amounts otherwise
indemnifiable hereunder (or for which advancement is provided hereunder) if and
to the extent that Indemnitee has otherwise actually received such amounts under
any insurance policy, contract, agreement or otherwise;

 

(b)                                 to indemnify for an accounting of profits
made from the purchase and sale (or sale and purchase) by Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or similar provisions of state statutory law
or common law, or from the purchase or sale by Indemnitee of such securities in
violation of Section 306 of the Sarbanes-Oxley Act of 2002 (“SOX”);

 

(c)                                  to indemnify with respect to any
Proceeding, or part thereof, brought by Indemnitee against the Company, any
legal entity which it controls, any director or officer thereof or any third
party, unless (i) the Board has consented to the initiation of such Proceeding
or part thereof and (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
provided, however, that this Section 7(c) shall not apply to (A) counterclaims
or affirmative defenses asserted by Indemnitee in an action brought against
Indemnitee or (B) any action brought by Indemnitee for indemnification or
advancement from the Company under this Agreement or under any directors’ and
officers’ liability insurance policies maintained by the Company in the suit for
which indemnification or advancement is being sought as described in Section 12;

 

(e) to indemnify if it is determined by court of competent jurisdiction in a
final judgment that the Indemnitee acted in bad faith or with deliberate
dishonesty or if Indemnitee gained a financial profit or other advantage to
which he or she was not legally entitled; or

 

4

--------------------------------------------------------------------------------


 

(e)                                  to provide any indemnification or
advancement of expenses that is prohibited by applicable law (as such law exists
at the time payment would otherwise be required pursuant to this Agreement).

 

Section 8.                                           Advancement of Expenses. 
Subject to Section 9(b), the Company shall advance, to the extent not prohibited
by law, the Expenses incurred by Indemnitee in connection with any Proceeding,
and such advancement shall be made within thirty (30) days after the receipt by
the Company of a statement or statements requesting such advances (including any
invoices received by Indemnitee, which such invoices may be redacted as
necessary to avoid the waiver of any privilege accorded by applicable law) from
time to time, whether prior to or after final disposition of any Proceeding. 
Advances shall be unsecured and interest free.  Advances shall be made without
regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement.  Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement which shall constitute an undertaking
providing that Indemnitee undertakes to the fullest extent required by law to
repay the advance if and to the extent that it is ultimately determined by a
court of competent jurisdiction in a final judgment that Indemnitee is not
entitled to be indemnified by the Company.  The right to advances under this
paragraph shall in all events continue until final disposition of any
Proceeding.  Nothing in this Section 8 shall limit Indemnitee’s right to
advancement pursuant to Section 12(e) of this Agreement.

 

Section 9.                                         Procedure for Notification
and Defense of Claim.

 

(a)                                 To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request therefor
specifying the basis for the claim, the amounts for which Indemnitee is seeking
payment under this Agreement, and all documentation related thereto as
reasonably requested by the Company.

 

(b)                                 In the event that the Company shall be
obligated hereunder to provide indemnification for or make any advancement of
Expenses with respect to any Proceeding, the Company shall be entitled to assume
the defense of such Proceeding, or any claim, issue or matter therein, with
counsel approved by Indemnitee (which approval shall not be unreasonably
withheld or delayed) upon the delivery to Indemnitee of written notice of the
Company’s election to do so.  After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees or
expenses of separate counsel subsequently employed by or on behalf of Indemnitee
with respect to the same Proceeding; provided that (i) Indemnitee shall have the
right to employ separate counsel in any such Proceeding at Indemnitee’s expense
and (ii) if (A) the employment of separate counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of such defense, or (C) the Company shall not continue
to retain such counsel to defend such Proceeding, then the fees and expenses
actually and reasonably incurred by Indemnitee with respect to his or her
separate counsel shall be Expenses hereunder.

 

5

--------------------------------------------------------------------------------


 

(c)                                  In the event that the Company does not
assume the defense in a Proceeding pursuant to paragraph (b) above, then the
Company will be entitled to participate in the Proceeding at its own expense.

 

(d)                                 The Company shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without its prior written consent (which consent shall not
be unreasonably withheld or delayed).  The Company shall not, without the prior
written consent of Indemnitee (which consent shall not be unreasonably withheld
or delayed), enter into any settlement which (i) includes an admission of fault
of Indemnitee, any non-monetary remedy imposed on Indemnitee or any monetary
damages for which Indemnitee is not wholly and actually indemnified hereunder or
(ii) with respect to any Proceeding with respect to which Indemnitee may be or
is made a party or may be otherwise entitled to seek indemnification hereunder,
does not include the full release of Indemnitee from all liability in respect of
such Proceeding.

 

Section 10.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 9(a), a determination, if such determination
is required by applicable law, with respect to Indemnitee’s entitlement to
indemnification hereunder shall be made in the specific case by one of the
following methods:  (x) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board; or (y) if a Change in
Control shall not have occurred: (i) by a majority vote of the disinterested
directors, even though less than a quorum; (ii) by a committee of disinterested
directors designated by a majority vote of the disinterested directors, even
though less than a quorum; or (iii) if there are no disinterested directors or
if the disinterested directors so direct, by Independent Counsel in a written
opinion to the Board.  For purposes hereof, disinterested directors are those
members of the Board who are not parties to the action, suit or proceeding in
respect of which indemnification is sought.  In the case that such determination
is made by Independent Counsel, a copy of Independent Counsel’s written opinion
shall be delivered to Indemnitee and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within thirty
(30) days after such determination.  Indemnitee shall cooperate with the
Independent Counsel or the Company, as applicable, in making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such counsel or the Company, upon reasonable advance request, any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination.  Any out-of-pocket costs or expenses (including
reasonable attorneys’ fees and disbursements) actually and reasonably incurred
by Indemnitee in so cooperating with the Independent Counsel or the Company
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.

 

(b)                                 If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 10(a),
the Independent Counsel shall be selected by the Board if a Change in Control
shall not have occurred or, if a Change in Control shall have occurred, by
Indemnitee.  Indemnitee or the Company, as the case may be, may, within ten
(10) days after written notice of such selection, deliver to the Company or
Indemnitee, as the case

 

6

--------------------------------------------------------------------------------


 

may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or the Delaware Court has determined that such objection is without
merit.  If, within twenty (20) days after the later of (i) submission by
Indemnitee of a written request for indemnification pursuant to Section 9(a),
and (ii) the final disposition of the Proceeding, including any appeal therein,
no Independent Counsel shall have been selected without objection, either
Indemnitee or the Company may petition the Delaware Court for resolution of any
objection which shall have been made by Indemnitee or the Company to the
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate.   The person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 10(a) hereof.  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 12(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

Section 11.                                  Presumptions and Effect of Certain
Proceedings.

 

(a)                                 To the extent permitted by applicable law,
in making a determination with respect to entitlement to indemnification
hereunder, it shall be presumed that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 9(a) of this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
of any determination contrary to that presumption.

 

(b)                                 The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of guilty, nolo contendere or its equivalent, shall not (except as
otherwise expressly provided in this Agreement) of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that Indemnitee
did not act in good faith and in a manner which he or she reasonably believed to
be in or not opposed to the best interests of the Company or, with respect to
any criminal Proceeding, that Indemnitee had reasonable cause to believe that
his or her conduct was unlawful.

 

(c)                                  The knowledge and/or actions, or failure to
act, of any director, manager, partner, officer, employee, agent or trustee of
the Company or any subsidiary of the Company shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

 

Section 12.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 12(f), in the event that
(i) a determination is made pursuant to Section 10 of this Agreement that
Indemnitee is not entitled to indemnification under

 

7

--------------------------------------------------------------------------------


 

this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 10(a) of this Agreement
within sixty (60) days after receipt by the Company of the request for
indemnification for which a determination is to be made other than by
Independent Counsel, (iv) payment of indemnification or reimbursement of
expenses is not made pursuant to Section 5 or 6 or the last sentence of
Section 10(a) of this Agreement within thirty (30) days after receipt by the
Company of a written request therefor (including any invoices received by
Indemnitee, which such invoices may be redacted as necessary to avoid the waiver
of any privilege accorded by applicable law) or (v) payment of indemnification
pursuant to Section 3 or 4 of this Agreement is not made within thirty (30) days
after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by the Delaware
Court of his entitlement to such indemnification or advancement. 
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association.  Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 12(a); provided, however, that the foregoing time
limitation shall not apply in respect of a proceeding brought by Indemnitee to
enforce his or her rights under Section 5 of this Agreement.  The Company shall
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 10(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 12 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 12, the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement, as the
case may be.

 

(c)                                  The Company shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 12 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement.

 

(d)                                 The Company shall indemnify Indemnitee to
the fullest extent permitted by law against any and all Enforcement Expenses
and, if requested by Indemnitee, shall (within thirty (30) days after receipt by
the Company of a written request therefor) advance, to the extent not prohibited
by law, such Enforcement Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company in the suit for which indemnification or advancement is being sought. 
Such written request for advancement shall include invoices received by
Indemnitee in connection with such Enforcement Expenses but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law need not be included with the invoice.

 

8

--------------------------------------------------------------------------------

 


 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding, including any appeal therein.

 

Section 13.                                  Non-exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Charter, any agreement, a vote of stockholders or a resolution of
directors, or otherwise.  No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his or her Corporate Status prior to such amendment, alteration or repeal.  To
the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement than would be afforded
currently under the Charter and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

(b)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
managers, partners, officers, employees, agents or trustees of the
Company, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, manager, partner, officer, employee, agent or trustee under such
policy or policies.  If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.

 

(c)                                  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

Section 14.                                    Duration of Agreement.  This
Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director of the Company or (b) one (1) year after the final termination of any
Proceeding, including any appeal, then pending in respect of which Indemnitee is
granted rights of indemnification or advancement hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 12 of this Agreement relating
thereto.  This Agreement shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of Indemnitee and his or her heirs,
executors and administrators.  The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of the business and/or assets of
the Company, by written agreement in

 

9

--------------------------------------------------------------------------------


 

form and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

Section 15.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 16.                                    Enforcement.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to continue to serve as a director of
the Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director of the Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Charter and applicable law, and shall not be deemed a substitute therefor,
nor to diminish or abrogate any rights of Indemnitee thereunder.

 

Section 17.                                    Modification and Waiver.  No
supplement, modification or amendment, or waiver of any provision, of this
Agreement shall be binding unless executed in writing by the parties thereto. 
No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.  No supplement, modification or amendment
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee prior to such supplement, modification or amendment.

 

Section 18.                                    Notice by Indemnitee.  Indemnitee
agrees promptly to notify the Company in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification, reimbursement or advancement as provided hereunder.  The
failure of Indemnitee to so notify the Company shall not relieve the Company of
any obligation which it may have to Indemnitee under this Agreement or
otherwise.

 

10

--------------------------------------------------------------------------------


 

Section 19.                                    Notices.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (i) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (ii) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (iii) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (iv) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(a)                                 If to Indemnitee, at such address as
Indemnitee shall provide to the Company.

 

(b)                                 If to the Company to:

 

Ocata Therapeutics, Inc.

33 Locke Drive

Marlborough, Massachusetts 01752

Attention: Chief Financial Officer

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 20.                                    Contribution.  To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any Proceeding in such proportion as is deemed fair and reasonable in light of
all of the circumstances in order to reflect (i) the relative benefits received
by the Company and Indemnitee in connection with the event(s) and/or
transaction(s) giving rise to such Proceeding; and/or (ii) the relative fault of
the Company (and its directors, officers, employees and agents) and Indemnitee
in connection with such event(s) and/or transactions.

 

Section 21.                                    Internal Revenue Code
Section 409A.  The Company intends for this Agreement to comply with the
Indemnification exception under Section 1.409A-1(b)(10) of the regulations
promulgated under the Internal Revenue Code of 1986, as amended (the “Code”),
which provides that indemnification of, or the purchase of an insurance policy
providing for payments of, all or part of the expenses incurred or damages paid
or payable by Indemnitee with respect to a bona fide claim against Indemnitee or
the Company do not provide for a deferral of compensation, subject to
Section 409A of the Code, where such claim is based on actions or failures to
act by Indemnitee in his or her capacity as a service provider of the Company. 
The parties intend that this Agreement be interpreted and construed with such
intent.

 

Section 22.                                    Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules.  Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 12(a) of
this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought

 

11

--------------------------------------------------------------------------------


 

only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) consent to service of process at the address set forth in Section 19 of
this Agreement with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and
(v) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

 

Section 23.                                    Headings.  The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

Section 24.                                    Identical Counterparts.  This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

OCATA THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Name of Indemnitee]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF SIGNATORIES TO INDEMNIFICATION AGREEMENT

 

1)                                     Eddy Anglade

2)                                     Michael Heffernan

3)                                     Hermanus LeRoux Jooste

4)                                     Robert Langer

5)                                     Robert Lanza

6)                                     Bran Levy

7)                                     Zohar Loshitzer

8)                                     Edward Myles

9)                                     Gregory Perry

10)                              Alan Shapiro

11)                              Paul Wotton

 

14

--------------------------------------------------------------------------------

 